Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 04/29/2022.
Claims 1-20 are pending.
Claims 1, 10 and 19 have been amended.

Response to Arguments
The applicant's arguments/remarks filed on 04/29/2022 regarding claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

REJECTIONS UNDER 35 U.S.C. 102
Applicant Arguments
Rejections under 35 U.S.C. 102
As to claim 1, applicant argues that the cited art does not disclose overlaying a numerical value of a transaction. Amended independent claim 1 requires a numerical value of transaction data overlaid onto the multimedia stream. 
Beltran Abstract and Figure 5 describe executing a video game using inputs from gaming controllers connected to different client devices and streaming video of the video game between the client devices. Executing a video game with inputs from different client devices does not require an overlay of a numerical value onto the video stream. Furthermore, merely streaming video of a video game also does not require an overlay of a numerical value of a transaction onto the video stream. 
Beltran teaches overlaying graphics onto a gameplay video stream to indicate which users are controlling virtual characters or commands. However, overlaying graphics does not mean overlaying a numerical value of a transaction onto the video stream. Beltran does not describe a transaction transferring a numerical value from one data record to another data record.
Rejections under 35 U.S.C. 103
As to claim 9 and 18, applicant argues that Allan makes no mention of overlaying a numerical value. 
Examiner’s Response
The applicant's arguments/remarks filed on 04/29/2022 regarding claims 1-20 have been fully considered but are moot in view of new ground(s) of rejection. The elements of applicant’s claimed invention are properly taught or suggested by previously cited art, and newly recited arts, Sumiyo (Japan Patent JP 2016012218A), and Odle (Canada Patent CA 2182666 C).
As seen at Page 7, “FIG. 11 shows a state in which the transaction amount input screen is displayed in the state shown in FiG. 11 A and the number “3” on the soft keypad K601 is further pressed. At this point, the transaction processing unit 110 compares the input numerical value “13” with the first two digits “13” of the password entered before inputting the transaction amount ”, Sumiyo teaches wherein an overlay comprising a numerical value from the transaction data of a transaction described by the transaction data, wherein the transaction transfers the numerical value from a first data record to a second data record.
As seen at Abstract, “The system stores a digital record of each physical transaction registered by an electronic device in a standard predefined database format and stores a separate mixed composite visual record and digital record of each transaction”; and page 3, “one method of storing this information has been to overlay the digital data on the video signal and record and store both types”, Odle teaches wherein the transaction data is presented with the multimedia stream.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Beltran et al. (hereinafter referred to as Beltran) (U. S. Pub. No. 2019/0366210 A1), in view of Sumiyo (Japan Patent JP 2016012218A), and in view of Odle (Canada Patent CA 2182666 C).
As to claim 1, Beltran teaches a method comprising: receiving, after a host client establishes a multimedia stream with a guest client, host data from a host application (See at least ABSTRACT, “streaming the video over the network from the primary client device (host data from a host application) to one or more secondary client devices (guest clients)…the primary client device (host client) being configured to generate combined input data by combining the input data from the secondary client devices with input data generated at the primary client device; receiving, over the network by the cloud gaming computer, the combined input data”) and updating a state machine using the host data, the host application executing on the host client (See Fig. 5 “Apply aggregated inputs to update game state ad render gameplay video (video game is an application, and aggregated inputs data is on the host client device)”); receiving guest data from a guest application and updating the state machine using the guest data, the guest application executing on the guest client (See Fig. 5 and ABSTRACT,  “Send invitation(s) to secondary user(s) to join shared gameplay session”; “Apply aggregated inputs to update game state ad render gameplay video”;  “receiving, over the network by an input aggregation server, input data from the secondary client devices; sending, over the network by the input aggregation server, the input data from the secondary client aggregation server, the input data from the secondary client devices to the primary client device”. Here, join the session and update state are all about updating the state machine); propagating transaction data between the host application and the guest application, the transaction data presented with the multimedia stream, and the transaction data comprising the host data and guest data (See at least ABSTRACT, “streaming the video over the network from the primary client device (host data from a host application) to one or more secondary client devices (guest clients)…the primary client device (host client) being configured to generate combined input data by combining the input data from the secondary client devices with input data generated at the primary client device”); generating provider data responsive to updating the state machine with the host data and the guest data (See at least Fig. 5 and ABSTRACT, “Apply aggregated inputs to update game state ad render gameplay video”;  “receiving, over the network by the cloud gaming computer (provider), the combined input data applying, by the cloud gaming computer, the combined input data to drive the execution of the video game”); sending the provider data to the guest client, wherein the provider data is presented with the multimedia stream by the guest application on the guest client (See at least ABSTRACT, “streaming the video over the network from the primary client device (host data from a host application) to one or more secondary client devices (guest clients)… “receiving, over the network by the cloud gaming computer (provider), the combined input data applying, by the cloud gaming computer, the combined input data to drive the execution of the video game (guest application on the guest client)”).
Although Beltran teaches the substantial features of the claimed invention, Beltran fails to expressly teach wherein the transaction data is presented with the multimedia stream with an overlay comprising a numerical value from the transaction data of a transaction described by the transaction data, wherein the transaction transfers the numerical value from a first data record to a second data record.
In analogous teaching, Sumiyo exemplifies this wherein Sumiyo teaches wherein an overlay comprising a numerical value from the transaction data of a transaction described by the transaction data, wherein the transaction transfers the numerical value from a first data record to a second data record (See at least Page 7, “FIG. 11 shows a state in which the transaction amount input screen is displayed in the state shown in FiG. 11 A and the number “3” on the soft keypad K601 is further pressed. At this point, the transaction processing unit 110 compares the input numerical value “13” with the first two digits “13” of the password entered before inputting the transaction amount ”).
Thus, given the teaching of Sumiyo, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Sumiyo, transaction device and apparatus, into Beltran, streaming the video over the network from one client to another, for method and system for transacting data. One of the ordinary skills in the art would have been motivated because the method and system can be used to transmit data over from one client to another client (See Sumiyo: ABSTRACT).
Although Beltran and Sumiyo teach the substantial features of the claimed invention, Beltran and Sumiyo fail to expressly teach wherein the transaction data is presented with the multimedia stream.
In analogous teaching, Odle exemplifies this wherein Odle teaches wherein the transaction data is presented with the multimedia stream (See at least Abstract, “The system stores a digital record of each physical transaction registered by an electronic device in a standard predefined database format and stores a separate mixed composite visual record and digital record of each transaction”; and page 3, “one method of storing this information has been to overlay the digital data on the video signal and record and store both types”).
Thus, given the teaching of Odle, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Odle, a multimedia capture and audit system for a video surveillance network, into Sumiyo, transaction device and apparatus, and Beltran, streaming the video over the network from one client to another, for method and system for transacting data. One of the ordinary skills in the art would have been motivated because the method and system can be used to identify and view the portion of the mixed composite video signal which corresponds to any digital record that may be flagged (See Odle: ABSTRACT).

As to claim 2, Beltran, Sumiyo and Odle teach the method of claim 1. Beltran further teaches wherein the guest client executes a transaction using the provider data (See at least ABSTRACT, “generate combined input data by combining the input data from the secondary client devices with input data generated at the primary client device; receiving, over the network by the cloud gaming computer (provider), the combined input data applying, by the cloud gaming computer, the combined input data to drive the execution of the video game (guest application on the guest client)”).

As to claim 3, Beltran, Sumiyo and Odle teach the method of claim 1. Beltran further teaches wherein the guest client executes a transaction while maintaining the multimedia stream (See at least ABSTRACT, “streaming the video over the network from the primary client device (host data from a host application) to one or more secondary client devices (guest clients)… “receiving, over the network by the cloud gaming computer (provider), the combined input data applying, by the cloud gaming computer, the combined input data to drive the execution of the video game (guest application on the guest client)”).

As to claim 4, Beltran, Sumiyo and Odle teach the method of claim 1. Beltran further teaches wherein further comprising: updating the state machine using the multimedia stream data (See Fig. 5 and ABSTRACT,  “Send invitation(s) to secondary user(s) to join shared gameplay session”; “Apply aggregated inputs to update game state ad render gameplay video”;  “receiving, over the network by an input aggregation server, input data from the secondary client devices; sending, over the network by the input aggregation server, the input data from the secondary client aggregation server, the input data from the secondary client devices to the primary client device”. Here, join the session and update state are all about updating the state machine).

As to claim 5, Beltran, Sumiyo and Odle teach the method of claim 1. Beltran further teaches wherein the multimedia stream comprises guest media captured with the guest client and presented by the host application with the guest data on the host client (See at least ABSTRACT, “sending, over the network by the input aggregation server, the input data from the secondary client devices (guest client devices) to the primary client device, the primary client device being configured to generate combined input data by combining the input data from the secondary client devices with input data generated at the primary client device (host client)”; ¶ [0078], “The input device can be any kind of device suitable for providing user input for the video game, such as…image capture device or camera”; and ¶ [0081], “the secondary user 428 operates an input device 426 that is connected to the secondary client device 424, and which transmits input data to the secondary client device 424. The secondary client devices each process their respective input data and transmit an input stream to the primary client device 412”).

As to claim 6, Beltran, Sumiyo and Odle teach the method of claim 1. Beltran further teaches wherein the multimedia stream comprises host media captured with the host client and presented by the guest application with the host data on the guest client (See at least ABSTRACT, “streaming the video over the network from the primary client device (host data from a host application) to one or more secondary client devices (guest clients)… “receiving, over the network by the cloud gaming computer (provider), the combined input data applying, by the cloud gaming computer, the combined input data to drive the execution of the video game (guest application on the guest client)”; and ¶ [0078], “the primary user 416 operates an input device 414 that is operatively connected to the primary client device 412, to provide input for the video game. The input device can be any kind of device suitable for providing user input for the video game, such as…image capture device or camera”).

As to claim 7, Beltran, Sumiyo and Odle teach the method of claim 1. Beltran further teaches wherein the guest application overlays the host data onto a display of the multimedia stream in real time on the guest client (See at least ¶ [0091], the secondary client devices are provided with video of the video game so that the secondary users see substantially the same real-time view of the video game as the primary user 416. In some implementations, the video generated by the video game session is transmitted/streamed by the primary client device 412 over the network 410 to the secondary client devices”; and ¶ [0096], “the system is configured to overlay graphics onto the gameplay video stream indicating which users are controlling which virtual characters or commands in the video game”).

As to claim 8, Beltran, Sumiyo and Odle teach the method of claim 1. Beltran further teaches wherein the host application overlays the guest data onto a display of the multimedia stream in real time on the host client (See at least ¶ [0080], “the video is shared from the primary client device over the network to the secondary client devices. In other words, the video stream received by the primary client device 412 can be re-transmitted over the network 410 to the secondary client devices.”; and ¶ [0081], “the secondary client devices each process their respective input data and transmit an input stream to the primary client device 412”; and ¶ [0096], “the system is configured to overlay graphics onto the gameplay video stream indicating which users are controlling which virtual characters or commands in the video game”).

As to claim 10, Beltran teaches a system comprising: a processor; a memory; an application with instruction stored in the memory that execute on the processor and are configured for: receiving, after a host client establishes a multimedia stream with a guest client, host data from a host application (See at least ABSTRACT, “streaming the video over the network from the primary client device (host data from a host application) to one or more secondary client devices (guest clients)…the primary client device (host client) being configured to generate combined input data by combining the input data from the secondary client devices with input data generated at the primary client device; receiving, over the network by the cloud gaming computer, the combined input data”) and updating a state machine using the host data, the host application executing on the host client (See Fig. 5 “Apply aggregated inputs to update game state ad render gameplay video (video game is an application, and aggregated inputs data is on the host client device)”); receiving guest data from a guest application and updating the state machine using the guest data, the guest application executing on the guest client (See Fig. 5 and ABSTRACT,  “Send invitation(s) to secondary user(s) to join shared gameplay session”; “Apply aggregated inputs to update game state ad render gameplay video”;  “receiving, over the network by an input aggregation server, input data from the secondary client devices; sending, over the network by the input aggregation server, the input data from the secondary client aggregation server, the input data from the secondary client devices to the primary client device”. Here, join the session and update state are all about updating the state machine); propagating transaction data between the host application and the guest application, the transaction data presented with the multimedia stream, and the transaction data comprising the host data and guest data (See at least ABSTRACT, “streaming the video over the network from the primary client device (host data from a host application) to one or more secondary client devices (guest clients)…the primary client device (host client) being configured to generate combined input data by combining the input data from the secondary client devices with input data generated at the primary client device”); generating provider data responsive to updating the state machine with the host data and the guest data (See at least Fig. 5 and ABSTRACT, “Apply aggregated inputs to update game state ad render gameplay video”;  “receiving, over the network by the cloud gaming computer (provider), the combined input data applying, by the cloud gaming computer, the combined input data to drive the execution of the video game”); sending the provider data to the guest client, wherein the provider data is presented with the multimedia stream by the guest application on the guest client (See at least ABSTRACT, “streaming the video over the network from the primary client device (host data from a host application) to one or more secondary client devices (guest clients)… “receiving, over the network by the cloud gaming computer (provider), the combined input data applying, by the cloud gaming computer, the combined input data to drive the execution of the video game (guest application on the guest client)”).
Although Beltran teaches the substantial features of the claimed invention, Beltran fails to expressly teach wherein the transaction data is presented with the multimedia stream with an overlay comprising a numerical value from the transaction data of a transaction described by the transaction data, wherein the transaction transfers the numerical value from a first data record to a second data record.
In analogous teaching, Sumiyo exemplifies this wherein Sumiyo teaches wherein an overlay comprising a numerical value from the transaction data of a transaction described by the transaction data, wherein the transaction transfers the numerical value from a first data record to a second data record (See at least Page 7, “FIG. 11 shows a state in which the transaction amount input screen is displayed in the state shown in FiG. 11 A and the number “3” on the soft keypad K601 is further pressed. At this point, the transaction processing unit 110 compares the input numerical value “13” with the first two digits “13” of the password entered before inputting the transaction amount ”).
Thus, given the teaching of Sumiyo, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Sumiyo, transaction device and apparatus, into Beltran, streaming the video over the network from one client to another, for method and system for transacting data. One of the ordinary skills in the art would have been motivated because the method and system can be used to transmit data over from one client to another client (See Sumiyo: ABSTRACT).
Although Beltran and Sumiyo teach the substantial features of the claimed invention, Beltran and Sumiyo fail to expressly teach wherein the transaction data is presented with the multimedia stream.
In analogous teaching, Odle exemplifies this wherein Odle teaches wherein the transaction data is presented with the multimedia stream (See at least Abstract, “The system stores a digital record of each physical transaction registered by an electronic device in a standard predefined database format and stores a separate mixed composite visual record and digital record of each transaction”; and page 3, “one method of storing this information has been to overlay the digital data on the video signal and record and store both types”).
Thus, given the teaching of Odle, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Odle, a multimedia capture and audit system for a video surveillance network, into Sumiyo, transaction device and apparatus, and Beltran, streaming the video over the network from one client to another, for method and system for transacting data. One of the ordinary skills in the art would have been motivated because the method and system can be used to identify and view the portion of the mixed composite video signal which corresponds to any digital record that may be flagged (See Odle: ABSTRACT).

As to claim 11, Beltran, Sumiyo and Odle teach the system of claim 10. Beltran further teaches wherein the guest client executes a transaction using the provider data (See at least ABSTRACT, “generate combined input data by combining the input data from the secondary client devices with input data generated at the primary client device; receiving, over the network by the cloud gaming computer (provider), the combined input data applying, by the cloud gaming computer, the combined input data to drive the execution of the video game (guest application on the guest client)”).

As to claim 12, Beltran, Sumiyo and Odle teach the system of claim 10. Beltran further teaches wherein the guest client executes a transaction while maintaining the multimedia stream (See at least ABSTRACT, “streaming the video over the network from the primary client device (host data from a host application) to one or more secondary client devices (guest clients)… “receiving, over the network by the cloud gaming computer (provider), the combined input data applying, by the cloud gaming computer, the combined input data to drive the execution of the video game (guest application on the guest client)”).

As to claim 13, Beltran, Sumiyo and Odle teach the system of claim 10. Beltran further teaches wherein further comprising: updating the state machine using the multimedia stream data (See Fig. 5 and ABSTRACT,  “Send invitation(s) to secondary user(s) to join shared gameplay session”; “Apply aggregated inputs to update game state ad render gameplay video”;  “receiving, over the network by an input aggregation server, input data from the secondary client devices; sending, over the network by the input aggregation server, the input data from the secondary client aggregation server, the input data from the secondary client devices to the primary client device”. Here, join the session and update state are all about updating the state machine).

As to claim 14, Beltran, Sumiyo and Odle teach the system of claim 10. Beltran further teaches wherein the multimedia stream comprises guest media captured with the guest client and presented by the host application with the guest data on the host client (See at least ABSTRACT, “sending, over the network by the input aggregation server, the input data from the secondary client devices (guest client devices) to the primary client device, the primary client device being configured to generate combined input data by combining the input data from the secondary client devices with input data generated at the primary client device (host client)”; ¶ [0078], “The input device can be any kind of device suitable for providing user input for the video game, such as…image capture device or camera”; and ¶ [0081], “the secondary user 428 operates an input device 426 that is connected to the secondary client device 424, and which transmits input data to the secondary client device 424. The secondary client devices each process their respective input data and transmit an input stream to the primary client device 412”).

As to claim 15, Beltran, Sumiyo and Odle teach the system of claim 10. Beltran further teaches wherein the multimedia stream comprises host media captured with the host client and presented by the guest application with the host data on the guest client (See at least ABSTRACT, “streaming the video over the network from the primary client device (host data from a host application) to one or more secondary client devices (guest clients)… “receiving, over the network by the cloud gaming computer (provider), the combined input data applying, by the cloud gaming computer, the combined input data to drive the execution of the video game (guest application on the guest client)”; and ¶ [0078], “the primary user 416 operates an input device 414 that is operatively connected to the primary client device 412, to provide input for the video game. The input device can be any kind of device suitable for providing user input for the video game, such as…image capture device or camera”).

As to claim 16, Beltran, Sumiyo and Odle teach the system of claim 10. Beltran further teaches wherein the guest application overlays the host data onto a display of the multimedia stream in real time on the guest client (See at least ¶ [0091], the secondary client devices are provided with video of the video game so that the secondary users see substantially the same real-time view of the video game as the primary user 416. In some implementations, the video generated by the video game session is transmitted/streamed by the primary client device 412 over the network 410 to the secondary client devices”; and ¶ [0096], “the system is configured to overlay graphics onto the gameplay video stream indicating which users are controlling which virtual characters or commands in the video game”).

As to claim 17, Beltran, Sumiyo and Odle teach the system of claim 10. Beltran further teaches wherein the host application overlays the guest data onto a display of the multimedia stream in real time on the host client (See at least ¶ [0080], “the video is shared from the primary client device over the network to the secondary client devices. In other words, the video stream received by the primary client device 412 can be re-transmitted over the network 410 to the secondary client devices.”; and ¶ [0081], “the secondary client devices each process their respective input data and transmit an input stream to the primary client device 412”; and ¶ [0096], “the system is configured to overlay graphics onto the gameplay video stream indicating which users are controlling which virtual characters or commands in the video game”).

As to claim 19, Beltran teaches a system comprising: a processor; a memory; a host application stored in the memory and which executes on the processor; an intermediary application stored in the memory and which executes on the processor; the host application configured for: establishing a multimedia stream with a guest client; the intermediary application configured for: receiving host data from a host application (See at least ABSTRACT, “streaming the video over the network from the primary client device (host data from a host application) to one or more secondary client devices (guest clients)…the primary client device (host client) being configured to generate combined input data by combining the input data from the secondary client devices with input data generated at the primary client device; receiving, over the network by the cloud gaming computer, the combined input data”) and updating a state machine using the host data, the host application executing on the host client (See Fig. 5 “Apply aggregated inputs to update game state ad render gameplay video (video game is an application, and aggregated inputs data is on the host client device)”); receiving guest data from a guest application and updating the state machine using the guest data, the guest application executing on the guest client (See Fig. 5 and ABSTRACT,  “Send invitation(s) to secondary user(s) to join shared gameplay session”; “Apply aggregated inputs to update game state ad render gameplay video”;  “receiving, over the network by an input aggregation server, input data from the secondary client devices; sending, over the network by the input aggregation server, the input data from the secondary client aggregation server, the input data from the secondary client devices to the primary client device”. Here, join the session and update state are all about updating the state machine); propagating transaction data between the host application and the guest application, the transaction data presented with the multimedia stream, and the transaction data comprising the host data and guest data (See at least ABSTRACT, “streaming the video over the network from the primary client device (host data from a host application) to one or more secondary client devices (guest clients)…the primary client device (host client) being configured to generate combined input data by combining the input data from the secondary client devices with input data generated at the primary client device”); the host application configured for: presenting the guest data with the multimedia stream on the host client (See Fig. 5 “Apply aggregated inputs to update game state ad render gameplay video (video game is an application, and aggregated inputs data is on the host client device)”); the intermediary application further configured for: generating provider data responsive to updating the state machine with the host data and the guest data (See at least Fig. 5 and ABSTRACT, “Apply aggregated inputs to update game state ad render gameplay video”;  “receiving, over the network by the cloud gaming computer (provider), the combined input data applying, by the cloud gaming computer, the combined input data to drive the execution of the video game”); sending the provider data to the guest client, wherein the provider data is presented with the multimedia stream by the guest application on the guest client (See at least ABSTRACT, “streaming the video over the network from the primary client device (host data from a host application) to one or more secondary client devices (guest clients)… “receiving, over the network by the cloud gaming computer (provider), the combined input data applying, by the cloud gaming computer, the combined input data to drive the execution of the video game (guest application on the guest client)”).
Although Beltran teaches the substantial features of the claimed invention, Beltran fails to expressly teach wherein the transaction data is presented with the multimedia stream with an overlay comprising a numerical value from the transaction data of a transaction described by the transaction data, wherein the transaction transfers the numerical value from a first data record to a second data record.
In analogous teaching, Sumiyo exemplifies this wherein Sumiyo teaches wherein an overlay comprising a numerical value from the transaction data of a transaction described by the transaction data, wherein the transaction transfers the numerical value from a first data record to a second data record (See at least Page 7, “FIG. 11 shows a state in which the transaction amount input screen is displayed in the state shown in FiG. 11 A and the number “3” on the soft keypad K601 is further pressed. At this point, the transaction processing unit 110 compares the input numerical value “13” with the first two digits “13” of the password entered before inputting the transaction amount ”).
Thus, given the teaching of Sumiyo, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Sumiyo, transaction device and apparatus, into Beltran, streaming the video over the network from one client to another, for method and system for transacting data. One of the ordinary skills in the art would have been motivated because the method and system can be used to transmit data over from one client to another client (See Sumiyo: ABSTRACT).
Although Beltran and Sumiyo teach the substantial features of the claimed invention, Beltran and Sumiyo fail to expressly teach wherein the transaction data is presented with the multimedia stream.
In analogous teaching, Odle exemplifies this wherein Odle teaches wherein the transaction data is presented with the multimedia stream (See at least Abstract, “The system stores a digital record of each physical transaction registered by an electronic device in a standard predefined database format and stores a separate mixed composite visual record and digital record of each transaction”; and page 3, “one method of storing this information has been to overlay the digital data on the video signal and record and store both types”).
Thus, given the teaching of Odle, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Odle, a multimedia capture and audit system for a video surveillance network, into Sumiyo, transaction device and apparatus, and Beltran, streaming the video over the network from one client to another, for method and system for transacting data. One of the ordinary skills in the art would have been motivated because the method and system can be used to identify and view the portion of the mixed composite video signal which corresponds to any digital record that may be flagged (See Odle: ABSTRACT).

As to claim 20, Beltran, Sumiyo and Odle teach the system of claim 19. Beltran further teaches wherein further comprising: capturing host media; sending the host media to the host client, wherein the host client displays the host media (See at least ABSTRACT, “sending, over the network by the input aggregation server, the input data from the secondary client devices (guest client devices) to the primary client device, the primary client device being configured to generate combined input data by combining the input data from the secondary client devices with input data generated at the primary client device (host client)”; ¶ [0078], “The input device can be any kind of device suitable for providing user input for the video game, such as…image capture device or camera”; and ¶ [0037], “the client system providing content to a second screen display”); receiving guest media from the guest client; and displaying the guest media (See at least ABSTRACT, “sending, over the network by the input aggregation server, the input data from the secondary client devices (guest client devices) to the primary client device, the primary client device being configured to generate combined input data by combining the input data from the secondary client devices with input data generated at the primary client device (host client)”; ¶ [0078], “The input device can be any kind of device suitable for providing user input for the video game, such as…image capture device or camera”; and ¶ [0037], “the client system providing content to a second screen display”).


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatenable over Beltran, in view of Sumiyo, and in view of Odle, and further in view of Allan et al. (hereinafter referred to as Allan) (U. S. Pub. No. 2014/0341029 A1).
As to claim 9, Beltran, Sumiyo and Odle teach the method of claim 1. However, Beltran, Sumiyo and Odle fail to expressly teach wherein further comprising: storing an update to the state machine in a block of hash chain, the block comprising a payload and a hash value, the hash value generated by hashing the payload and a previous hash value from a previous block from the hash chain.
In analogous teaching, Allan exemplifies this wherein Allan teaches wherein further comprising: storing an update to the state machine in a block of hash chain (See at least ¶ [0037], “generating a service chain identifier at an ingress router…The ingress router has the responsibility of matching the data flow with a service chain implementation such as VLAN or similar implementation of a service chain that is specific to the received data flow”; and ¶ [0038], “The process is initiated by receipt of a data packet at the ingress router (Block 301). The data packet can be part of a new flow or part of an existing data flow. The ingress router examines the data packet to determine an identifier for the service chain associated with the data packet (Block 303)”; and ¶ [39], “The data flow identifier (e.g., a flow hash value) can be encoded within the destination media access control (DA MAC) of the frame.”), the block comprising a payload and a hash value (See at least Title, “encoding a payload hash in the DA-MAC to facilitate elastic chaining of packet processing elements”; and ¶ [39], “The data flow identifier (e.g., a flow hash value) can be encoded within the destination media access control (DA MAC) of the frame.”), the hash value generated by hashing the payload and a previous hash value from a previous block from the hash chain (See at least ¶ [0039], “The data flow identifier (e.g., a flow hash value) can be encoded within the destination media access control (DA MAC) of the frame.” ; and ¶ [0042], “the switch fabric forwards frames from the ingress router and/or previous stages of the service chain to a configured network element or port that is tied to a next PPE in the service chain”).
Thus, given the teaching of Allan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Allan, method and system for packet processing hashing chain, into Odle, a multimedia capture and audit system for a video surveillance network, and Sumiyo, transaction device and apparatus, and Beltran, streaming the video over the network from one client to another, for method and system to hashing block of chains of packet processing of live media data. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to traversing the plurality of packet processing elements of the service network for changes in topography of the service network (See Allan: ABSTRACT).

As to claim 18, Beltran, Sumiyo and Odle teach the system of claim 10. However, Beltran, Sumiyo and Odle fail to expressly teach wherein the instructions are further configured for: storing an update to the state machine in a block of hash chain, the block comprising a payload and a hash value, the hash value generated by hashing the payload and a previous hash value from a previous block from the hash chain.
In analogous teaching, Allan exemplifies this wherein Allan teaches wherein the instructions are further configured for: storing an update to the state machine in a block of hash chain (See at least ¶ [0037], “generating a service chain identifier at an ingress router…The ingress router has the responsibility of matching the data flow with a service chain implementation such as VLAN or similar implementation of a service chain that is specific to the received data flow”; and ¶ [0038], “The process is initiated by receipt of a data packet at the ingress router (Block 301). The data packet can be part of a new flow or part of an existing data flow. The ingress router examines the data packet to determine an identifier for the service chain associated with the data packet (Block 303)”; and ¶ [39], “The data flow identifier (e.g., a flow hash value) can be encoded within the destination media access control (DA MAC) of the frame.”), the block comprising a payload and a hash value (See at least Title, “encoding a payload hash in the DA-MAC to facilitate elastic chaining of packet processing elements”; and ¶ [39], “The data flow identifier (e.g., a flow hash value) can be encoded within the destination media access control (DA MAC) of the frame.”), the hash value generated by hashing the payload and a previous hash value from a previous block from the hash chain (See at least ¶ [0039], “The data flow identifier (e.g., a flow hash value) can be encoded within the destination media access control (DA MAC) of the frame.” ; and ¶ [0042], “the switch fabric forwards frames from the ingress router and/or previous stages of the service chain to a configured network element or port that is tied to a next PPE in the service chain”).
Thus, given the teaching of Allan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Allan, method and system for packet processing hashing chain, into Odle, a multimedia capture and audit system for a video surveillance network, and Sumiyo, transaction device and apparatus, and Beltran, streaming the video over the network from one client to another, for method and system to hashing block of chains of packet processing of live media data. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to traversing the plurality of packet processing elements of the service network for changes in topography of the service network (See Allan: ABSTRACT).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2456
07/21/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456